Case 3:15-cv-01245-TJC-JBT Document 45 Filed 11/05/18 Page 1 of 2 PageID 174




                     IN THE UNITED STATES DISTRICT COURT FOR
                          THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


SHA’RON L. MOBLEY,
DC# 995507,
      Plaintiff,

v.                                                 Case No.: 3:15-cv-1245-TJC-JBT
SGT. KNIGHT, et. al.,
           Defendants.
______________________________/


                  DEFENDANTS’ NOTICE OF PENDING SETTLEMENT


       Defendants Knight and Mason, through undersigned counsel, hereby notify the Court

that the parties have reached a settlement in this matter and that a Joint Stipulated Dismissal

with Prejudice will be filed upon completion of the terms of the settlement agreement. The

terms of the settlement agreement should be completed within 30 days.

                                                   Respectfully submitted,


                                                    /s/Shirley Wilson Durham
                                                   Assistant Attorney General
                                                   Shirley Wilson Durham
                                                   Senior Assistant Attorney General
                                                   Florida Bar No.: 00993204
                                                   Office of the Attorney General
                                                   The Capitol, Suite PL-01
                                                   Tallahassee, Florida 32399-1050
                                                   (850) 414-3300 – Telephone
                                                   (850) 488-4872 – Facsimile
                                              1
Case 3:15-cv-01245-TJC-JBT Document 45 Filed 11/05/18 Page 2 of 2 PageID 175




                              CERTIFCATE OF SERVICE


I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by U.S.

mail to: Sha’Ron Mobley, 513 Third Avenue, PALATKA, FL 32177, on this on this 5 t h

d a y of November 2018.

                                               /s/ Shirley W. Durham
                                               Shirley Wilson Durham,
                                               Senior Assistant Attorney General




                                           2
